                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  HANSON CRAWFORD CRUM FAMILY                       Case No. 18-cv-03371-VC, 19-cv-01818-
  LAW GROUP, LLP,                                   VC
                 Plaintiff,
                                                    ORDER DENYING CROSS-MOTIONS
          v.                                        FOR SUMMARY JUDGMENT
  JEFFREY GRAHAM RANDALL,                           Re: Dkt. Nos. 78, 89 (18-cv-03371-VC)
                 Defendant.
  JEFFREY GRAHAM RANDALL,
                 Plaintiff,

          v.

  HANSON CRAWFORD CRUM FAMILY
  LAW GROUP, LLP,
           Defendant.


       The parties have filed cross-motions for summary judgment. Randall’s motion is denied.

Hanson Crawford Crum’s motion is also denied, but only because the presentation by both sides

does not enable the Court to decide the choice-of-law question. This is not a jury question, so it

will need to be adjudicated at the pretrial conference. The parties, including Joseph Crawford

himself, must appear in person at a case management conference on December 18, 2019 in

Courtroom Four at 10:00 a.m.

   1. Randall seeks summary judgment on Hanson Crawford Crum’s claim for breach of

contract on the basis that the agreement is voidable because the parties did not comply with
California Business & Professions Code section 6147. Section 6147 requires all contingency fee

agreements between lawyers and clients to be in writing and to contain certain provisions, such

as a statement of the agreed-upon rate and a statement regarding financial responsibility for

litigation costs. But section 6147 does not apply here, because the agreement between Randall

and the law firm was not a contingency fee agreement.

        To be sure, the first page of the contract states: “This agreement is made pursuant to

Business & Professions Code § 6147 and is intended to fulfill the requirements of that section.”

Dkt. 91-2 at 2. But this was obviously a drafting error. Aside from that sentence, the contract

makes clear that it was not a contingency fee agreement. The contract states that “Client will pay

Law Firm the attorney and paralegal fees for the legal services provided under this Agreement at

the respective hourly rates of the individuals providing the services as well as costs set forth

below.” Dkt. 91-2 at 2. It lays out the hourly rates that the law firm charges for its various

attorneys and staff. Id. at 2-3. It discusses administrative costs, and also requires a retainer

deposit of $15,000, to be replenished as needed to pay for monthly bills. Id. at 4-5. Furthermore,

the firm agrees to “refund to Client any unused portion of the retainer” upon “the completion of

representation.” Id. at 4.1

        Given the context, this is not a case of an ambiguous contract that must be construed

against the drafter. It’s a case of inadvertent reference to section 6147. Admittedly, this was

particularly sloppy drafting—sloppier than your typical drafting error. See, e.g., Heidlebaugh v.




1
  It’s also worth noting that lawyers representing clients in family law matters typically cannot
make contingency fee agreements. See California Rules of Professional Conduct 1.5(c) (“A
lawyer shall not make an agreement for . . . any fee in a family law matter, the payment or
amount of which is contingent upon the securing of a dissolution or declaration of nullity of a
marriage or upon the amount of spousal or child support, or property settlement . . . .”); but see
Krieger v. Bulpitt, 40 Cal. 2d 97, 100-01 (1953) (enforcing contingent fee contract in a divorce
action where contract was for the defense of an already-initiated dissolution action).


                                                   2
Miller, 126 Cal. App. 2d 35, 40 (1954) (interpreting “with or with notice” as “with or without

notice”). But it would have made no sense to include so many detailed provisions regarding a

retainer and the regular payment of fees in a contingency fee contract, so the only possible

explanation for the reference to section 6147 is that it was an error. Perhaps the drafters meant to

say “6148.” Or perhaps it was a bad cut-and-paste job. But regardless, it was indisputably a

drafting error. Thus, the requirements of section 6147 don’t apply, and Randall’s motion for

summary judgment on this basis is denied.

   2. Since Hanson Crawford Crum contracted with Randall on a non-contingency basis,

section 6148 of the Business and Professions Code, rather than section 6147, applies. Section

6148(a) sets out various requirements for such fee agreements where it is reasonably foreseeable,

as it was here, that the total expenses for the client will exceed $1,000. These requirements

include that the contract be in writing, that the attorney provide the client a duplicate copy of the

contract signed by both parties, and that the contract contain both the basis for the attorney’s

compensation and “the general nature of the legal services to be provided.” § 6148(a). The

signed agreement between the parties met all these requirements. Thus, to the extent Randall

seeks summary judgment on the breach of contract claim on the basis that the signed agreement

failed to comply with section 6148, that request is denied.

       But Randall is correct that the signed agreement had a limited scope. Under the heading

“Scope of Legal Services,” the contract read, in part:

       Law Firm agrees to represent you in your family law proceeding with SALLY
       RANDALL as opposing party. Law firm will not represent Client in any other
       matters unless and until a specific request has been made by Client which the Law
       Firms confirms by written agreement.
Dkt. 91-2 at 2. The contract therefore constitutes compliance with section 6148 only with respect

to Hanson Crawford Crum’s representation of Randall in his divorce – that is the “general nature




                                                  3
of the legal services to be provided.” See § 6148(a)(2). The contract did not encompass the

paternity dispute. So to the extent that Hanson Crawford Crum seeks to recover unpaid attorney

fees related to the paternity representation as contract damages, it needs to show that that

representation was based on some other contractual agreement. And it needs to show that the

other agreement also complied with section 6148.

       Neither party has presented much evidence on the question of when or how a separate

contract formed for the paternity representation (putting section 6148 aside for a moment). In its

complaint, Hanson Crawford Crum alleged breach of a single “agreement” encompassing both

the divorce and paternity representations. Dkt. 1-1 ¶ 25. Now, the firm seems to argue that a

second, separate contract formed when it began representing Randall in the paternity dispute.2

Much of the evidence presented to support this argument raises questions about the credibility of

Hanson Crawford Crum and the lawyers representing it in this case. In particular, the declaration

of Joseph Crawford falsely asserts that Randall requested the firm’s representation in the San

Mateo County paternity action in an email dated April 28, 2015. Dkt. 91-1 at 3; 96-3 at 2. The

text of the email says nothing close to that; in fact, it strongly implies that the law firm was not

representing him in a paternity action at that time. The Crawford declaration also asserts that

Randall orally requested that the firm represent him in the San Mateo County paternity action

around the same date, but it appears from the (admittedly incomplete) evidence submitted by the

parties that there was no San Mateo paternity action as of that date (although apparently there

was a related paternity action pending in Nevada for which Hanson Crawford Crum was not

providing representation).3



2
  This raises a question whether the firm needs to seek leave to amend its complaint to conform
to proof. See, e.g., Crawford v. Gould, 56 F.3d 1162, 1168 (9th Cir. 1995).
3
  Incidentally, while the email exchange contains no request from Randall that the firm represent


                                                  4
       Although the evidence discussed above hurts rather than helps the law firm’s argument,

there is other evidence from which a jury could conclude that, at some point, the parties reached

some sort of agreement that the firm would represent Randall in the San Mateo paternity action.

For example, the bills submitted by Hanson Crawford Crum suggest that there was eventually

some sort of agreement about Hanson Crawford Crum’s representation of Randall in the

paternity action. See, e.g., Dkt. 91-6 at 148 (bill for “Randall Paternity Action”).4 In addition, an

email exchange between Crawford and Randall on August 14, 2015 suggests an agreement:

Crawford complained that Randall hadn’t been paying his bills for work performed in the

paternity action, and Randall responded that he “paid the bills a couple days ago thru my BofA

account.” Dkt. 96-5. Thus, viewing the evidence in the light most favorable to the non-moving

party (that is, the law firm), there is a genuine dispute of fact regarding whether some sort of

contract existed—at least at some point—for the paternity representation.

       The more difficult summary judgment question regarding the law firm’s breach of

contract claim as it relates to the paternity action is whether the agreement to represent Randall,

assuming one existed, complied with section 6148. It is undisputed that there was no signed

written agreement, which the statute generally requires. But the firm argues that the fee

agreement for the paternity action wasn’t subject to the requirement of a signed writing, because

it fell within the statutory exception listed in section 6148(d)(2) for “[a]n arrangement as to the




him in a paternity action, it raises questions about Randall’s own credibility as well. The email
exchange may reflect an effort on the part of Randall (who is an attorney) to conceal documents
relevant to the paternity action that was apparently pending in Nevada. Dkt. 96-2 (“My
custody/visitation dispute with Brianna is heating up. What files are public in my divorce
proceeding? Just the complaint and docket? What about my declarations and financial
statements? . . . . Can’t we transfer the court file or lose it, given our agreement to mediate and
assign a private judge?”).
4
  At least for purposes of establishing that an agreement existed, the bills are not hearsay because
they would not be admitted for the truth of the matters asserted in them.


                                                  5
fee implied by the fact that the attorney’s services are of the same general kind as previously

rendered to and paid for by the client.” See California Business & Professions Code

§ 6148(d)(2).

       There is a good deal of evidence that the agreement did not fall within this exception.

Most obviously, in June 2015 the firm drafted a new agreement for the paternity representation

and sent it to Randall for signature. And in August, when Crawford emailed Randall about his

delinquent payments, he noted parenthetically: “You also have not returned the fee agreement for

the paternity case . . . . If you want us to represent you in that case I need that fee agreement

signed by you and returned to me with the retainer and payment of the outstanding bill.” Dkt. 96-

5. This seems to suggest that the law firm did not believe, at the time, that its work in the

paternity action qualified under section 6148(d)(2). One could easily imagine a jury relying on

this to conclude that the work indeed did not qualify—why was the firm insisting on Randall’s

signature on a “fee agreement” if they already had an implied-in-fact fee agreement? On the

other hand, perhaps a jury could interpret this email as reflecting that, even if the parties had an

implied-in-fact contract “as to the fee” (which is what section 6148(d) is concerned with),

Crawford wanted a more comprehensive agreement to define the terms and scope of

representation in the paternity action, particularly given the trouble the firm was having in

getting Randall to pay his bills.

       Furthermore, although the parties have offered virtually no evidence on this point, it

seems at least possible (though perhaps not likely) that the services Hanson Crawford Crum

rendered for the paternity dispute were “of the same general kind” as those it performed in the

divorce dispute, given that both representations appear to have involved litigation in San Mateo

Superior Court on possibly overlapping factual issues. See Leighton v. Forster, 8 Cal. App 5th




                                                  6
467, 489 (2017). Thus, Randall has not definitively shown the absence of an implied-in-fact

contract as to fees for the paternity representation, and summary judgment is denied with respect

to the claim for breach of contract as it relates to the paternity action as well.

    3. Randall also seeks summary judgment on Hanson Crawford Crum’s alternative claim for

quantum meruit. Claims for quantum meruit have a statute of limitations of two years, and the

general rule in the context of legal services is that the limitations period commences when a

lawyer’s representation of a client in a particular matter terminates. See Brooks v. Van Winkle,

161 Cal. App. 2d 734, 743 (1958); Osborn v. Hopkins, 160 Cal. 501, 507 (1911). Some

California courts have contemplated that the commencement of the limitations period for a

quantum meruit action might be delayed if a defendant kept paying his or her debts after the

plaintiff’s services had ended. See Long v. Rumsey, 12 Cal.2d 334, 343 (1938) (“In effect, the

contention is that such a situation constitutes an exception to the usual rule and delays the

running of the statute . . . .”); Iverson, Yoakum, Papiano & Hatch v. Berwald, 76 Cal. App. 4th

990, 996 (1999) (citing Long); see also Leighton, 8 Cal. App. 5th at 490. But here, the date of

last payment preceded the date of termination of services, so that exception doesn’t apply.

Instead, the general rule governs, which is that the limitations period commenced when Hanson

Crawford Crum completed its legal services for Randall. And it’s undisputed that the firm’s

services terminated less than two years before it filed its lawsuit against Randall. Therefore, the

quantum meruit claims are not time-barred.

        Randall also argues that Hanson Crawford Crum has offered no admissible evidence to

raise a genuine dispute of material fact regarding the reasonable value of the firm’s services to

Randall. But that’s wrong. Crawford’s declaration describes the general type of legal services the

firm provided Randall, for which Randall paid over $200,000 in fees. Dkt. 91-1 ¶ 10, 11. It also




                                                   7
states that Randall had an outstanding balance of close to $4,000 after his last payment, and that

the firm continued to provide services to him for another five months. Id. ¶ 16. The firm has also

produced billing records which appear to describe its services in detail, and the amounts that the

firm charged for those services. Randall argues that these bills are inadmissible, citing Orr v.

Bank of America, 285 F.3d 764, 773 (9th Cir. 2002). But Rule 56 was amended in 2010 to clarify

that parties may object to evidence at summary judgment that “cannot be presented in a form

that would be admissible in evidence.” Federal Rule of Civil Procedure 56(c)(2) (emphasis

added); see also Fraser v. Goodale, 342 F.3d 1032, 1037 (9th Cir. 2003); Singleton v. Lopez, 577

Fed. App’x 733, 736 (9th Cir. 2014) (“It is not controlling at the summary judgment phase that

the evidence was hearsay, so long as the evidence could be presented in an admissible form at

trial.”). Based on Crawford’s declaration, it seems highly likely that the bills could be admitted at

trial as business records, even if Crawford did not do a good job of laying that foundation. See

Dkt. 91-1 ¶ 10. Thus, Randall’s motion for summary judgment on the quantum meruit claim is

denied.5

    4. Randall’s motion for summary judgment on the account stated claim is denied. The

elements of an account stated are “(1) previous transactions between the parties establishing the

relationship of debtor and creditor; (2) an agreement between the parties, express or implied, on

the amount due from the debtor to the creditor; [and] (3) a promise by the debtor, express or

implied, to pay the amount due.” Leighton, 8 Cal. App. 5th at 491. Crawford’s declaration states

that Randall paid over $200,000 to the firm over a period of years in response to monthly billing



5
 Incidentally, with respect to the hearsay objection, it’s not clear whether the bills are being
offered for the truth of the matter asserted when offered to show reasonable value. At trial, of
course, Hanson Crawford Crum will need a clearer theory of the relationship between the bills
and the reasonable value of the firm’s services, and it will need to do a better job than it did at
summary judgment of explaining why the materials it offers are admissible.


                                                  8
statements and invoices, and that the firm continued to send bills to Randall throughout their

representation and after. Dkt. 91-1 ¶ 10; Dkt. 91-6.6 And California courts hold that failure to

object to a bill within a reasonable time can constitute implied acquiescence sufficient for an

account stated. See Zinn v. Fred R. Bright Co., 271 Cal. App. 2d 597, 600 (1969).

        It’s doubtful that Hanson Crawford Crum will be able to prevail on this claim, because

the evidence presented with this motion suggests that Randall often didn’t pay his bills and

stopped paying them entirely for the last five months of the representation. See, e.g., Dkt. 91-7 at

3. This conduct doesn’t seem likely to constitute implicit assent to the debts stated in the bills,

much less a promise to pay them. See Maggio, Inc. v. Neal, 196 Cal. App. 3d 745, 753 (1987).

But while Randall has offered, on supplemental briefing, his own deposition testimony asserting

that he objected to some bills, he does not claim that he objected to every bill, nor has he

produced enough correspondence or other evidence to show that no reasonable juror could

conclude that he impliedly assented to the amounts. See Dkt. 114-2 at 35. And unlike in

Leighton, the case on which Randall primarily relies, it seems probable that a debtor-creditor

relationship was established here after several years of paid bills, based at least partially on a

valid contract. See Leighton, 8 Cal. App. 5th at 493; Ordinario v. LVNV Funding, LLC, 721 Fed.

App’x 602, 603 (2017) (finding debtor-creditor relationship where there were previous

transactions of monthly statements and subsequent payments); see also Crane v. Stansbury, 173

Cal. 631, 636 (1916); cf. Trafton v. Youngblood, 69 Cal. 2d 17, 26 (1968).




6
 These bills do not constitute hearsay when offered to prove an account stated, because they
constitute new contracts (i.e., verbal acts), and are therefore not offered for their truth. See
Gleason v. Klamer, 103 Cal. App. 3d 782, 786–87 (1980) (“When the account is assented to, it
becomes a new contract. An action on it is not founded upon the original items, but upon the
balance agreed to by the parties.”); Mueller v. Abdnor, 972 F.2d 931, 937 (8th Cir. 1992) (“A
contract . . . is a form of verbal act to which the law attaches duties and liabilities and therefore is
not hearsay.”).


                                                   9
       Claims for account stated typically have a statute of limitations of four years. See

California Code of Civil Procedure § 337(b)(2). California courts, however, have held that the

four-year statute of limitations does not apply in the attorney-client context when there is no

valid contract that meets the requirements of section 6148, and that a two-year statute of

limitations applies instead. See Leighton, 8 Cal. App. 5th at 493; Iverson, 76 Cal. App. 4th at

997; California Code of Civil Procedure § 339. Unless there is some basis not presented at

summary judgment for concluding that the signed agreement was not a valid contract, any

account stated pertaining only to the services covered under that agreement (the divorce

representation) is subject to a four-year statute of limitations. But since there is a genuine dispute

of fact regarding the existence of a valid contract for the paternity representation, the

applicability of the four-year statute of limitations cannot be determined at this stage for any

accounts stated related to that representation.7 In the absence of a valid contract, a two-year

statute of limitations would apply to the accounts stated claim, meaning that Hanson Crawford

Crum would have to show that the bills sent after January 24, 2016 constituted accounts stated.

See Iverson, 76 Cal. App. 4th at 997.8

    5. Hanson Crawford Crum’s cross-motion for summary judgment is denied. The main

dispute between the parties is whether California law or Nevada law provides the applicable

statute of limitations for Randall’s claims for malpractice, breach of fiduciary duty, and fraud,

which were originally filed in the District of Nevada but were then transferred here to be

adjudicated alongside the law firm’s claims against Randall for breach of contract and Randall’s


7
  Although the evidence is not entirely clear, Hanson Crawford Crum appears to have sent
separate bills for the two representations.
8
  It seems possible, however, that if Hanson Crawford Crum could prove that one of the bills sent
after January 24, 2016 constituted an account stated, then the firm might be able to recover all of
the debts stated in that bill, including those for services rendered prior to the commencement of
the limitations period.


                                                 10
counterclaim for breach of contract. If Nevada’s choice-of-law rules apply to the claims

originally filed in Nevada, then Nevada’s statute of limitations may well apply, even if the

substantive law of California applies. And it is undisputed that Randall’s Nevada lawsuit was

filed within Nevada’s limitations period. If California’s choice-of-law rules apply to these

claims, then that will almost certainly result in application of California’s statute of limitations.

And it is undisputed that Randall’s Nevada lawsuit was not filed within California’s limitations

period.

          The parties have not given the Court enough information to answer this potentially

dispositive legal question regarding choice of law. Under the default rule for choice of law in

diversity cases, a federal court applies the choice-of-law rules of the state in which it sits. Klaxon

Co. v. Stentor Electric Manufacturing Co., 313 U.S. 487 (1941). But when a case is transferred

pursuant to 28 U.S.C. § 1404(a), generally the federal court must apply the choice-of-law rules

that would have applied in the transferor court. Van Dusen v. Barrack, 376 U.S. 612, 639 (1964).

In other words, as applied here, since Randall’s tort claims were filed in the District of Nevada

and transferred here pursuant to section 1404(a), this Court would generally be required apply

the choice-of-law rules that the District of Nevada would have applied—namely, Nevada’s

choice-of-law rules.

          However, the Van Dusen rule does not apply when a case is transferred because venue

was improper in the transferor court, or because personal jurisdiction was lacking there; in those

cases the transferee court applies the default Klaxon rule for choice of law. Nelson v.

International Paint Co., 716 F.2d 640, 643 (9th Cir. 1983); Manley v. Engram, 755 F.2d 1463,

1467 (11th Cir. 1985). Furthermore, even in cases where a case is transferred under section

1404(a), the transferor court’s “characterization of the transfer is not controlling.” Muldoon v.




                                                  11
Tropitone Furniture Co., 1 F.3d 964, 967 (9th Cir. 1993). Instead, in those cases the transferee

court must ascertain whether the lawsuit was properly filed in the transferor court, and

consequently whether the plaintiff is indeed entitled to the choice-of-law rules of the transferor

court. Id.

        Here, Hanson Crawford Crum moved to dismiss Randall’s complaint in Nevada for lack

of personal jurisdiction and improper venue, and moved in the alternative (as defendants often do

in this situation) to transfer the case to this district for the convenience of the parties and in the

interest of justice under section 1404(a). Dkt. 96-6 at 2. The District of Nevada “purported to

transfer the case under § 1404(a),” but declined to reach the questions of personal jurisdiction

and improper venue. See Muldoon, 1 F.3d at 967; Dkt. 96-7 at 2-3. Therefore, in determining

which state’s choice-of-law rules to apply (which will likely dictate which state’s statute of

limitations to apply), the Court needs to determine whether Randall’s lawsuit was properly filed

in Nevada. The parties have submitted no evidence or argument addressing this issue. Indeed,

they have hardly offered anything useful on these choice-of-law questions at all. Accordingly,

the Court must deny Hanson Crawford Crum’s summary judgment motion based on California’s

statute of limitations. However, because this is a pure legal question, it must be resolved before

the case goes to trial, so the Court will decide the question at the pretrial conference. The parties

must file a new round of briefs, with supporting evidence, on whether personal jurisdiction and

venue were proper in Randall’s Nevada action.

        In their papers, the parties should address three additional issues. First, Hanson Crawford

Crum also argued in the District of Nevada that Randall’s tort claims were compulsory

counterclaims and that his complaint should be dismissed or transferred to this Court under the

first-to-file rule. Dkt. No. 15 at 4 (Case No. 19-cv-01818). As with personal jurisdiction and




                                                   12
venue, the District of Nevada did not reach this issue. Dkt. 96-7 at 3. There appears to be—at the

very least—significant overlap between Randall’s counterclaim for breach of contract filed in the

California case, and his claims for legal malpractice, breach of a fiduciary duty, and fraud filed

in the Nevada case. Some courts have suggested that the Van Dusen rule should not be applied

under these circumstances. See Volvo Construction Equipment North America v. CLM

Equipment Co., 386 F.3d 581, 600 (4th Cir. 2004) (“[A]pplying Arkansas law to the Arkansas

claims and North Carolina law to the North Carolina counterclaims could (in theory, at least)

lead to different results on identical claims. It therefore seems clear that the choice-of-law rules

of only one state should be applied to this action.”). On the other hand, an unpublished decision

of the Ninth Circuit (which this Court is not required to follow) states that “the Van Dusen rule

applies to transfers under the compulsory counterclaim and first-to-file rules,” although it’s not

immediately clear whether the problem of duplicative claims was at issue in that case. See

Commercial Money Center v. Safeco Insurance Co. of America, 605 Fed. App'x 609, 611 (9th

Cir. 2015) (unpublished).9 Accordingly, the parties should discuss whether Randall’s lawsuit

was improperly filed in Nevada because the claims in that suit were compulsory counterclaims in

the California action, and if so whether the Court should apply the principle articulated by the

Fourth Circuit in Volvo Construction.

       Second, even if Nevada choice-of-law rules apply to Randall’s tort claims, it’s not




9
  Incidentally, if California choice-of-law rules apply to Randall’s counterclaim filed in
California, then it seems possible that the counterclaim would be outside the applicable
limitations period as well. See California Code of Civil Procedure § 340.6; Southland
Mechanical Constructors Corp. v. Nixen, 119 Cal. App. 3d 417, 431 (1981) (applying section
340.6 to breach of contract action); Vafi v. McCloskey, 193 Cal. App. 4th 874, 881 (2011)
(“Based on its plain language, section 340.6 applies to all actions, except those for actual fraud,
brought against an attorney ‘for a wrongful act or omission’ which arise ‘in the performance of
professional services.’). Randall’s argument that his counterclaim is not directed to any
“wrongful act or omission” is unpersuasive.


                                                 13
entirely clear that the Nevada statute of limitations would apply. An unpublished decision of the

Ninth Circuit suggests that the Nevada statute of limitations would indeed apply, while a case

from the District of Nevada suggests that the state with the most significant relationship to the

lawsuit would provide the applicable statute of limitations. See Asian American Entertainment

Corp. v. Las Vegas Sands, Inc., 324 Fed. App’x 567, 568-69 (9th Cir. 2009) (unpublished);

Deboles v. National Railroad Passenger Corp., 2012 WL 607609, at *3 (D. Nev. Feb. 24, 2012);

see also Restatement (Second) of Conflict of Laws § 142, cmt. G (Am. Law Inst. 1988)

(“[W]here the domicil of the plaintiff is in the state of the forum and that of the defendant is in

the other state with the most significant relationship to important issues in the case [and a shorter

statute of limitations] . . . the forum should entertain the claim only in extreme and unusual

circumstances.”).

       Third, even if the Nevada statute of limitations applies to Randall’s tort claims, it seems

likely that those same claims would be governed by the substantive law of California, since that

is likely the state with the most significant relationship to this case. See General Motors Corp. v.

Eighth Judicial District Court, 122 Nev. 466, 473 (2006) (“[T]he Second Restatement's most

significant relationship test governs choice-of-law issues in tort actions unless another, more

specific section of the Second Restatement applies to the particular tort.”); Dictor v. Creative

Management Services., LLC, 126 Nev. 41, 46 n.5 (2010) (“[C]ourts are not bound to decide all

issues in a case under the local law of only one state, but rather each issue should be separately

considered.”).

   6. The Court will not grant partial summary judgment to Hanson Crawford Crum pursuant

to its authority under Federal Rule of Civil Procedure 56(f), as there appear to be genuine




                                                 14
disputes of material fact regarding, at the least, whether Hanson Crawford Crum adequately

performed under the signed agreement that covered the divorce action.

                                                *   *   *

       It does not appear that the parties will be able to file meaningful briefs and accompanying

evidence addressing the issues raised in Section 5 in time for the pretrial conference.

Accordingly, the Court is prepared to grant a short continuance of the trial, the pretrial

conference, and the deadlines associated with the pretrial conference. An in-person case

management conference will take place on December 18, 2019 at 10:00 a.m. The Court will not

permit any party to participate by phone. In addition, Joseph Crawford must personally appear,

and he is ordered to read this ruling in advance. At the conference, the parties should be prepared

to set new dates for trial and the pretrial conference, along with a briefing schedule for their

pretrial briefs regarding choice of law.

       IT IS SO ORDERED.



Dated: December 9, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                 15
